United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-798
Issued: August 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2013 appellant, through his attorney, filed a timely appeal from
October 10, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 7 percent permanent impairment of
the left upper extremity and a 20 percent permanent impairment of the right upper extremity, for
which he received schedule awards; (2) whether he received an overpayment of $20,227.46
because he received compensation for a schedule award to which he was not entitled; and
(3) whether OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 19, 2001 appellant, then a 43-year-old special agent, filed a traumatic
injury claim alleging that on September 11, 2001 he injured both shoulders and was exposed to
hazardous smoke, fumes and dust during the terrorist attack at the World Trade Center. OWCP
accepted the claim for bronchitis, bilateral shoulder tendinitis and instability, a right labral tear, a
cervical disc herniation at C4-5, cervical radiculopathy and cervical spondylosis.
OWCP previously accepted that appellant sustained a strain of the right rotator cuff and a
right shoulder subluxation due to a December 17, 1991 employment injury under file number
xxxxxx765. In a decision dated April 17, 1995, it granted him a schedule award for an
11 percent permanent impairment of the right upper extremity under file number xxxxxx765.
On June 29, 2002 appellant underwent an arthroscopic labral and capsular repair of the
right shoulder.On June 2, 2004 he underwent an anterior cervical discectomy and fusion at C5-6
with an anteriocervical prosthetic implant, anterior cervical plate fixation and anterior spinal cord
decompression.
On June 14, 2005 appellant filed a claim for a schedule award. In an impairment
evaluation dated February 21, 2005, Dr. David Weiss, an osteopath, applied the American
Medical Association, Guides to the Evaluation of Permanent Impairment(A.M.A., Guides)
(5th ed. 2001) and found that appellant had a 20 percent right upper extremity impairment due to
loss of shoulder motion, the resection arthroplasty, a nerve deficit at C6 and pain. Dr. Weiss
further found a six percent left upper extremity impairment due to loss of shoulder motion and
pain.
On June 8, 2005 an OWCP medical adviser reviewed Dr. Weiss’ findings and found that
he improperly included the three percent impairment due to pain for each extremity.
In a decision dated December 8, 2005, OWCP granted appellant a schedule award for a
17 percent permanent impairment of the right upper extremity and a 3 percent permanent
impairment of the left arm. By decision dated June 28, 2006, an OWCP hearing representative
set aside the December 8, 2005 decision. She found that an OWCP medical adviser did not
explain why he disallowed the rating of three percent for pain. The hearing representative
further determined that OWCP failed to consider appellant’s prior schedule award for a right
upper extremity impairment under file number xxxxxx765.
On August 24, 2006 an OWCP medical adviser explained that Dr. Weiss’ finding of pain
was not supported by objective evidence. In a decision dated September 14, 2006, OWCP found
that appellant was not entitled to a schedule award beyond the previously awarded combined
20 percent impairment for both extremities. It further determined that it failed to subtract the
11 percent previously awarded for the right arm from his schedule award and thus found that he
had an overpayment of compensation.
By decision dated March 21, 2007, an OWCP hearing representative vacated the
September 14, 2006 decision. He found that OWCP should refer appellant for a second opinion
examination to determine the extent of any permanent impairment.

2

In a report dated May 19, 2007, Dr. David Rubinfeld, a Board-certifiedorthopedic
surgeon and OWCP referral physician, found that appellant had a two percent permanent
impairment of the right upper extremity due to his shoulder condition according to the fifth
edition of the A.M.A., Guides. An OWCP medical adviser reviewed Dr. Rubinfeld’s report and
found that appellant had a three percent left upper extremity impairment and a seven percent
right upper extremity impairment.
By decision dated July 10, 2007, OWCP determined that appellant was not entitled to an
additional schedule award. On October 22, 2007 a hearing representative set aside the July 10,
2007 decision. He remanded the case for OWCP to obtain a supplemental report from
Dr. Rubinfeld.
On January 26, 2008 Dr. Rubinfeld explained that his findings differed from the medical
adviser because he used a standard different than that set forth in the A.M.A., Guides for
determining normal range of motion.
On August 12, 2008 OWCP referred appellant to Dr. Robert Dennis, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a September 9, 2006 evaluation,
Dr. Dennis found that he had an 11 percent right upper extremity impairment and a 4 percent
impairment of the left upper extremity.
By decision dated October 24, 2008, OWCP granted appellant a schedule award for an
additional one percent left upper extremity impairment.In a decision dated May 19, 2009, a
hearing representative set aside the October 24, 2008 schedule award decision. She found that
Dr. Dennis’ report was insufficiently rationalized to constitute the weight of the evidence and
remanded the case for a supplemental report.2
In a supplemental report dated July 13, 2009, Dr. Dennis concluded that appellant had an
18 percent impairment of the right upper extremity, a 17 percent impairment of the left upper
extremity and a 5 percent impairment of the spine. In response to a second request for additional
information, on December 3, 2009, Dr. Dennis advised that he was unable to offer further
clarification.
On March 25, 2010 OWCP referred appellant to Dr. Ian Fries, a Board-certified
orthopedic surgeon, to resolve the conflict between Dr. Weiss and Dr. Rubinfeld. In a report
dated June 8, 2010, Dr. Fries reviewed the evidence of record and discussed appellant’s current
complaints of right shoulder instability, pain and loss of motion, neck pain, right hand
paresthesias and loss of strength of the right upper extremity. He measured range of motion of
the shoulder bilaterally and found mild weakness on the right of the biceps. Dr. Fries diagnosed
an anterior cervical fusion, radiculopathy of the right upper extremity, unstable shoulders
bilaterally after surgery and residual right shoulder instability and decreased motion. Using the
cervical spine regional grid set forth in the sixth edition of the A.M.A., Guides at Table 17-2 on
page 565, he found a six percent impairment of the cervical spine. Dr. Fries noted that the sixth
edition of the A.M.A., Guides did not provide a method for evaluating an impairment of the
extremities resulting from the spinal column. He thus alternatively assessed appellant’s upper
2

The hearing representative also set aside a preliminary overpayment determination.

3

extremity impairment due to motor and sensory deficits originating at C5-6 using Table 15-20 on
page 434 of the A.M.A., Guides, used for determining impairments of the brachial plexus.
Dr. Fries found that appellant had a nine percent impairment of the right upper extremity due to
his cervical radiculopathy. He further found that using range of motion instead of the shoulder
grid diagnoses provided a better method for rating impairment. Dr. Fries determined that
appellant had a 12 percent right upper extremity impairment due to loss of range of motion of the
shoulder and a 7 percent left upper extremity impairment due to loss of range of motion of the
shoulder according to Table 15-34 on page 475.
On July 28, 2010 an OWCP medical adviser concurred with Dr. Fries’ impairment rating.
In a decision dated September 7, 2010, OWCP found that appellant had no more than the
previously awarded 21 percent permanent impairment for both extremities together. Following a
preliminary review, on March 8, 2011 an OWCP hearing representative set aside the
September 7, 2010 decision. She found that Dr. Fries’ report was entitled to special weight as
the impartial medical examiner but that OWCP had not issued a schedule award for the
additional four percent left upper extremity impairment.
By decision dated March 25, 2011, OWCP granted appellant a schedule award for an
additional four percent permanent impairment of the left upper extremity. Following a
preliminary review, a hearing representative vacated the March 25, 2011 decision. She found
that it was unclear from Dr. Fries’ report whether appellant had a right upper extremity
impairment due to his cervical condition and noted that he did not apply The Guides Newsletter,
Rating Spinal Nerve Impairment Using the Sixth Edition (July/August 2009) for rating upper
extremity impairment originating in the spine.
In a supplemental report dated November 18, 2011, Dr. Fries reaffirmed his prior
findings. He indicated that he had combined the 12 percent right shoulder impairment with a
9 percent cervical impairment to find a 20 percent right upper extremity impairment. Dr. Fries
again asserted that appellant had a seven percent left upper extremity impairment.
On February 3, 2012 an OWCP medical adviser concurred with Dr. Fries’ finding that
appellant had a 20 percent right upper extremity impairment due to cervical radiculopathy of
9 percent and loss of shoulder motion of 12 percent.
By decision dated April 3, 2012, OWCP granted appellant a schedule award for a
7 percent permanent impairment of the left upper extremity and a 20 percent permanent
impairment of the right upper extremity. The period of the award ran for 84.24 weeks from
June 8, 2010 through January 18, 2012.
On April 3, 2012 OWCP advised appellant of its preliminary determination that he
received an overpayment of $20,227.46 because he received a 28 percent permanent impairment
of the right upper extremity when he was only entitled to a schedule award for a 20 percent
permanent impairment. It found that he was not at fault in creating the overpayment.
On April 9, 2012 appellant, through his representative, requested an oral hearing. By
letter dated July 11, 2012, he requested a review of the written record in lieu of an oral hearing.

4

By decision dated October 10, 2012, an OWCP hearing representativeaffirmed the
April 3, 2012 schedule award decision. In a separate decision dated October 10, 2012, she found
that appellant received an overpayment of $20,227.46 because OWCP paid him an incorrect
schedule award. The hearing representativedetermined that he was not entitled to waiver as he
had not submitted any financial information.
On appeal, appellant’s attorney challenged the selection of Dr. Fries under the Physicians
Directory System. He further argues that Dr. Fries did not apply The Guides Newsletter in rating
the upper extremity impairment on the right. Counsel also contends that Dr. Fries did not
sufficiently explain his left upper extremity rating and that OWCP should not declare an
overpayment when a lower impairment rating is found under another sixth edition of the A.M.A.,
Guides.
LEGAL PRECEDENT-- ISSUE 1
The schedule award provision of FECA3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate thatThe Guides
Newsletter, Rating Spinal Nerve Impairment Using the Sixth Edition (July/August 2009) is to be
applied.8

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see alsoFederal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A.,Guides 494-531.

8

See G.N., Docket No. 10-850 (issued November 12, 2010); see alsosupra note 6 at Chapter 3.700, Exhibit 1, note
5 (January 2010). The Guides Newsletter is included as Exhibit 4.

5

When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
ANALYSIS-- ISSUE 1
OWCP accepted that appellant sustained bronchitis, bilateral shoulder tendinitis and
instability, a right labral tear, a C4-5 disc herniation, cervical radiculopathy and
cervicalspondylosis due to a September 11, 2001 employment injury. It further accepted that he
had previously sustained a right rotator cuff strain and right shoulder subluxation due to a
December 17, 1991 work injury. In a decision dated April 17, 1995, OWCP granted appellant a
schedule award for an 11 percent right upper extremity impairment due to the December 17,
1991 injury.
On June 14, 2005 appellant filed a claim for an increased schedule award. He submitted
a February 21, 2005 impairment evaluation from Dr. Weiss, who found a 20 percent right upper
extremity impairment and a 6 percent upper extremity impairment using the fifth edition of the
A.M.A., Guides. OWCP granted appellant a schedule award for a 17 percent permanent
impairment of the right upper extremity and a 3 percent impairment of the left upper extremity;
however, this decision was subsequently set aside by a hearing representative. It referred
appellant to Dr. Rubinfeld, who found that appellant had a two percent permanent impairment of
the right upper extremity under the fifth edition of the A.M.A., Guides.
OWCP determined that a conflict existed between Dr. Weiss and Dr. Rubinfeld and
referred appellant to Dr. Fries for an impartial medical examination.When a case is referred to an
impartial medical examiner for the purpose of resolving a conflict, the opinion of such specialist,
is sufficiently well rationalized and based on a prior factual and medical background, must be
given special weight.10 The Board finds that Dr. Fries, however, did not properly apply the sixth
edition of the A.M.A., Guides and thus his opinion is insufficient to result the conflict in medical
opinion.
In his June 8, 2010 report, Dr. Fries found that appellant had a six percent impairment of
the cervical spine. FECA, however, specifically excludes the back as an organ and, therefore,
the back does not come under the provisions for payment of a schedule award.11 Dr. Fries noted
that the A.M.A., Guides did not provide a method for evaluating an upper extremity impairment
originating from the spine. He used Table 15-20 on page 434 applicable to determining a
brachial plexus impairment to rate the cervical impairment to the upper extremity. Dr. Fries
concluded that appellant had a nine percent right upper extremity impairment as a result of motor
and sensory deficits caused by a C5-6 disc lesion. In a supplemental report dated November 18,
2011, hereaffirmed his prior finding ofa nine percent impairment due to cervical radiculopathy
9

Barry Neutuch, 54 ECAB 313 (2003);David W. Pickett, 54 ECAB 272 (2002).

10

See Darlene R. Kennedy, 57 ECAB 414 (2006).

11

Francesco C. Veneziani, 48 ECAB 572 (1997).

6

using Table 15-20 on page 434. An OWCP medical adviser concurred with his determination.
For peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP’s procedures indicate that The Guides Newsletter should be used.12 As neither Dr. Fries
nor the medical adviser used The Guides Newsletter to determine appellant’s nerve impairment
due to his spinal injury, the case must be remanded for a proper determining of the extent of his
impairment.
For the right and left shoulders, Dr. Fries found that it was more accurate to use range of
motion than the diagnosis-based impairment. With respect to the shoulder, reference is first
made to Table 15-5 (Shoulder Regional Grid) beginning on page 401. A class of diagnosis may
be determined from the Shoulder Regional Grid (including identification of a default grade
value).13 Table 15-5 also provides that, if motion loss is present for a claimant who has
undergone certain shoulder surgeries, impairment may alternatively be assessed using section
15.7 (range of motion impairment). Dr. Fries did not specifically indicate which diagnosis he
identified under Table 15-5 and thus the Board is unable to determine whether he could properly
use range of motion as an alternative assessment.14
On remand, OWCP should refer appellant for a new impartial medical examination to
determine the extent of permanent impairment of the right and left upper extremity.15 Following
this and such further development as deemed necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.16

12

See supra note 8.

13

See A.M.A., Guides at 401-11.

14

The Board notes that Dr. Fries generally diagnosed bilateral shoulder instability. Table 15-5 provides that
unidirectional and multidirectional shoulder instability can be alternately assessed using range of motion but that
bilateral multidirectional shoulder instability may not be assessed using range of motion. Id. at 404, Table 15-5.
15

In situations where OWCP secures an opinion from an impartial medical specialist for the purpose of resolving
a conflict in the medical evidence and the opinion from such specialist requires clarification or elaboration, it has the
responsibility to secure a supplemental report from the specialist for the purpose of correcting the defect in the
original opinion. If the specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case
should be referred to another appropriate impartial medical specialist. See Guiseppe Aversa, 55 ECAB 164 (2003).
OWCP previously sought clarification from Dr. Fries and thus on remand it should refer appellant to a new impartial
medical examiner.
16

In view of the Board’s determination of the schedule award issued, it is premature to address the question of
whether appellant received an overpayment of compensation.

7

ORDER
IT IS HEREBY ORDERED THATthe October 10, 2012 decisions of the Office of
Workers’ Compensation Programs are set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: August 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

